314 N.E.2d 794 (1974)
Altalois DILLNER and American States Insurance Company, Appellants (Plaintiffs below),
v.
John MAUDLIN, Appellee (Defendant below).
No. 1-374A49.
Court of Appeals of Indiana, First District.
August 7, 1974.
John M. Lewis, Seymour, for appellants.
Allen & Thompson, William L. Thompson, Salem, for appellee.
LOWERMILK, Judge.
Plaintiff-appellant Dillner was injured by a motor vehicle driven by Lindley Welch who had unlawfully taken the auto belonging to defendant-appellee from a parking lot in Salem, Indiana. The auto was unlocked at the time, with the ignition keys either in the ignition or laying on the front seat.
Plaintiff alleged that defendant was negligent in leaving the keys in the automobile, in violation of IC X-X-X-XXX, Ind. Ann. Stat. § 47-2124 (Burns Code Ed), and that this negligence was the direct and proximate cause of plaintiff's injuries. Defendant filed a motion to dismiss, which was treated as a motion for summary judgment, pursuant to Ind. Rules of Procedure, Trial Rule 12(B) (8). The trial court granted said motion and from this ruling plaintiff appeals.
The sole issue in this appeal is whether defendant was entitled to summary judgment. The question is not whether the act of leaving keys in an auto is negligence, but, rather, whether such an act can, as a matter of law, be the proximate cause of any injuries resulting from the unlawful taking of the auto. The leading case in Indiana on this issue is Kiste v. Red Cab, Inc. (1952), 122 Ind. App. 587, 106 N.E.2d 395. Kiste held that as a matter of law the negligent leaving of keys in an auto could not be considered the proximate cause of injuries resulting from the negligent operation of the auto by a thief.
Plaintiff has relied on the case of Brattain v. Herron (1974), Ind. App., 309 N.E.2d 150 in support of his position. However, Brattain is distinguishable from the case at bar where the person sought to be held liable is only passively negligent. In Brattain the individual held negligent was actively negligent by furnishing intoxicating beverages to a person who she knew to be a minor and who she knew would be driving an automobile immediately after consuming the intoxicants. Thus, the rationale of Brattain would not be applicable in the case at bar.
Plaintiffs have presented a well-documented and well-reasoned argument to support their position that Kiste, supra, should *795 be overruled. However, this same exact issue was, in June of this year, presented to this court in the case of Surratt v. Petrol, Inc. (1974), Ind. App., 312 N.E.2d 487, 490. In Surratt, Judge Garrard discussed the rationale and holding of Kiste and held as follows:
"It is our opinion that Kiste properly decided that as a matter of law, the negligent leaving of the ignition keys in the automobile could not be considered the proximate cause of injuries later resulting from the negligent operation of the stolen automobile by a thief. Accordingly, the trial court properly granted summary judgment to the defendant upon this issue."
It is our opinion that Surratt is dispositive of the issue in the case at bar and the granting of the summary judgment was proper.
Judgment affirmed.
ROBERTSON, P.J., and LYBROOK, J., concur.